Case 1:21-cv-10039-IT Document 1-2 Filed 01/07/21 Page 1 of 3




    EXHIBIT B
          Case 1:21-cv-10039-IT Document 1-2 Filed 01/07/21 Page 2 of 3




                       COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.                                         SUPERIOR COURT DEPARTMENT
                                                     OF THE TRIAL COURT
                                                     CIVIL ACTION NO. 2084cv2675

                                    )
LINCOLN SMITH,                      )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )
                                    )
CITY OF BOSTON, BOSTON POLICE       )
DEPARTMENT, COMMISSIONER WILLIAM )
G. GROSS, DETECTIVE MATTHEW BECKER, )
POLICE OFFICER DANA LAMB, and       )
JUNE FREEL,                         )
                                    )
      Defendants.                   )
                                    )

                     NOTICE OF FILING OF NOTICE OF REMOVAL

       Please take notice that the above-captioned case has been removed from the Superior Court

Department of the Trial Court, Suffolk County, to the United States District Court for the District

of Massachusetts. A copy of the Notice of Removal filed with the United States District Court is

attached hereto as Exhibit A. In accordance with the provisions of 28 U.S.C.A §1446(d), the filing

of this Notice and the Notice of Removal effects the removal of this action, and this Court may

proceed no further unless and until the case is remanded.
          Case 1:21-cv-10039-IT Document 1-2 Filed 01/07/21 Page 3 of 3




Date: January 7, 2021                             Respectfully submitted,

                                                  CITY OF BOSTON,

                                                  By its attorneys:

                                                  Eugene F. O’Flaherty
                                                  Corporation Counsel

                                                  /s/ Nieve Anjomi

                                                  Nieve Anjomi (BBO#651212)
                                                  Senior Assistant Corporation Counsel
                                                  City of Boston Law Department
                                                  City Hall, Room 615
                                                  Boston, MA 02201
                                                  (617) 635-4098
                                                  nieve.anjomi@boston.gov


                                    Certificate of Service

        I, Nieve Anjomi, hereby certify that a true copy of the above document was served upon
all counsel of record via email on January 7, 2021.

                                           /s/ Nieve Anjomi
                                           _______________________________________
                                           Nieve Anjomi
